Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 12 XL CAPITAL COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES AND PREFERENCE DIVIDENDS 000s of U.S. Dollars Re- presented Yr End Yr End Yr End Yr End Yr End 31-Dec 31-Dec 31-Dec 31-Dec 31-Dec Earnings: Pre-tax income (loss) from continuing operations Fixed charges Distributed income of equity investees Subtotal Less: Minority interest Preference share dividend Total Earnings (Loss) Fixed Charges: Interest costs Accretion of deposit liabilities Rental expense at 30% Total Fixed charges Preference share dividends Total fixed charges and pref dividends Ratio of Earnings to Fixed Charges Ratio of Earnings to Fixed Charges & Preference Dividends Deficiency - fixed charges only N/A N/A N/A N/A Deficiency - fixed charges and preference dividends (2) N/A N/A N/A N/A Notes (1) 30% represents a reasonable approximation of the interest factor (2) For the year ended December 31, 2005, earnings were insufficient to cover fixed charges by $ million.
